Exhibit 10.1
[ex1012012corpregional_image1.gif]
2012 Regional & Corporate Incentive Plan Document


Introduction
Congratulations on your participation in the 2012 Incentive Compensation Plan
("Plan"). The purpose of this Plan is to provide a mechanism to meaningfully
reward you for contributing to the Company's success. We appreciate your
continued contributions to the long-term success of your department, Region, and
the Company.
Performance Factors and Measures
There are several performance factors and measures that will be taken into
consideration in determining what, if any, Award is made for 2012 including:
•
Company and Region EBITDA Performance as compared to the Budget;

•
Company and Region Net Dues Performance as compared to the Budget; and

•
Discretionary.

Notwithstanding anything contained in this Plan to the contrary, unless
otherwise determined by the Committee at its sole discretion, no amount shall be
payable under the Plan in the event that the Company EBITDA Performance for 2012
is less than the Company EBITDA Minimum.
General Plan Policies & Procedures
Eligibility
•
Employee Partners can be Participants as approved by the Committee to be a
Participant.

•
A Participant must be employed by the Company for at least 3 months to be
eligible to receive an Award. An Employee Partner who is otherwise eligible but
who has been employed for less than all of 2012 will be eligible for an Award
based upon Actual Eligible Earnings and the performance factors and measures for
the full 2012 fiscal year.

•
If a Participant is newly hired, promoted or transferred to a new position
during the year, any Award will be calculated based on the Actual Eligible
Earnings earned in each position and the Incentive Potential listed in the
Participant’s offer letter, which may be modified from time-to-time by the
Committee at its sole discretion.


Page 1

--------------------------------------------------------------------------------


•
A Participant’s termination of employment (voluntary or involuntary) for any
reason before the date on which an Award is paid by the Company will result in
forfeiture of the Award. In addition, any Participant who is reassigned or
demoted to another position that is not eligible for this Plan during the
Company’s 2012 fiscal year will no longer be eligible for an Award or any
payment pursuant to this Plan.

•
Awards will be calculated based on the Actual Eligible Earnings for the
applicable incentive eligible position of each Participant and the performance
factors.

Awards
Regardless of whether any performance factors or measures are met, any amounts
which may be awarded at the Committee’s discretion will be subject to the
issuance of the financial audit for the Company’s 2012 fiscal year. The
Committee shall have the discretion of whether any amount may be payable after
the Committee has determined whether the Company EBITDA Minimum has been
satisfied. No amount shall be payable if the Company EBITDA Minimum is not
satisfied. In all events, any amounts which may be paid are subject to
applicable withholding and other payroll taxes. Any Award will be automatically
forfeited if the Participant is not employed at the time of payment.
Notwithstanding the foregoing, a Participant who is on a Family and Medical
Leave Act leave or Uniformed Services Employment and Reemployment Rights Act
leave on the date of payment of the Award shall be treated as employed on said
date.
Administration
The Committee shall have sole authority to determine whether any amount will be
awarded under this Plan or under any Award issued under this Plan. The Committee
reserves the right to reduce or eliminate this Plan and any Award, including the
determination to cancel an Award that may be granted hereunder at any time at
its sole discretion. All decisions of the Committee shall be final and
conclusive and without liability to any person. The Committee may decide, at its
sole discretion, that no amount may be paid hereunder should the Committee
determine that the circumstances warrant either as a result of a Participant's
performance or other actions, or, with respect to the overall condition
(financial or otherwise) of the Company. No amount shall be set aside in a trust
or otherwise segregated to fund the payment of any Award hereunder.
Adjustments Upon Certain Events
The Company EBITDA Minimum is established with respect to the entities included
in the Company’s consolidated financial statements as of December 28, 2011 (the
“Company Group”) and the Company EBITDA Minimum must be met by such Company
Group and any divestitures shall not reduce or cause any adjustment to the
Budget. In the event any new properties or entities are acquired or added to the
Company Group after December 28, 2011, the Committee may adjust the Budget with
respect to each such added property or entities within 90 days of the closing of
such acquisition in order to adjust the Company EBITDA Minimum for the budgeted
performance of such properties/entities. In the event of any change in the
Company or any of its Subsidiaries by reason of any sale, disposition, closing
of a Club, spin-off, combination or any transaction or event similar to the
foregoing with respect to the Company, a Subsidiary or any Club, or any other
transaction or event determined by the Committee to be applicable, there shall
be no adjustment to the Company EBITDA Minimum or any Award under this Plan. The
Committee may, at its sole discretion and without liability to any person,
adjust the Company EBITDA Minimum to consider any new or added entities or
Clubs, if any, as it deems appropriate at its sole discretion, including with
respect to establishing performance factors and measures with respect to such
addition, provided such performance features or measures are established within
90 days of the addition.
No Right to Employment or Awards; No Transferability of Awards
Information contained in this Plan and any other communications made by
management do not constitute an implied or expressed contract or binding
agreement between the Company and any Participant. The granting of an Award
shall impose no obligation on the Company or any Subsidiary to continue the
employment of a Participant and shall not lessen or affect the Company's or
Subsidiary's right to terminate the employment of

Page 2

--------------------------------------------------------------------------------


such Participant. No Participant or other person shall have any claim to any
term of employment by reason of any Award or this Plan and all employment shall
continue to be employment at will. No Participant or other person shall have any
claim to be granted any Award or be vested in any Award at any time, and there
is no obligation for uniformity of treatment of Participants. The terms and
conditions of Awards and the Committee's determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated). Any Award shall be personal to
the Participant and is not assignable or subject to voluntary or involuntary
alienation, sale or transfer by the Participant to any beneficiary or otherwise.
Amendments; Termination; Interpretation
Notwithstanding that the Company EBITDA Minimum may have been met, the Committee
reserves the right, at its sole discretion, to change, modify, alter or
eliminate this Plan and any Award or payment which may be paid at any time,
regardless of whether any performance factors or measures are met. Without
limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and any Awards
granted hereunder shall be interpreted in accordance with the laws of the State
of Texas, and, if applicable, Section 409A of the Internal Revenue Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued (“Section 409A”) . Notwithstanding any provision herein to
the contrary, in the event Section 409A is applicable to any Award issued
hereunder and the Committee determines that any amounts which may be paid
hereunder will be taxable to a Participant and not in compliance with Section
409A prior to payment to such Participant of such amount, the Company may (i)
adopt such amendments and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of any Award
paid hereunder and/or (ii) take such other actions as the Committee determines
necessary or appropriate to comply with the requirements of Section 409A.
This document supersedes all prior incentive compensation plans or agreements
regarding the subject matter of this Plan, each of which is of no further force
and effect.
Important Terminology
"Actual Eligible Earnings" means base pay, vacation, jury duty and other
categories if part of regular wages (e.g. service charge pay outs) paid during
the incentive period for the eligible positions. It does not include
incentive/bonus awards, tips, discretionary bonuses, commissions, relocation or
other pay not considered as part of regular wages.
"Award" means the amount awarded to a Participant based upon the Participant’s
Incentive Potential and Actual Eligible Earnings which may, at the Committee’s
discretion, be paid to such Participant. Awards may contain such other terms and
conditions as determined by the Committee at its sole discretion.
"Budget" means the 2012 budgeted amount for EBITDA and Net Dues as determined by
the Committee for each Region and/or the Company.
"Club" means a business, sports, golf or country Club of the Company or its
Subsidiaries as determined by the Committee.
"Committee" means a Committee of the Board of Directors of the Company or
designated by the Board of Directors of the Company.
"Company" means ClubCorp Club Operations, Inc., a Delaware corporation.
“Company EBITDA Minimum” means 96% of EBITDA Budget for the Company and its
Subsidiaries. Such amount shall be subject to adjustment as determined by the
Committee, as set forth under “Adjustments Upon Certain Events”.

Page 3

--------------------------------------------------------------------------------


“Company EBITDA Performance” means the aggregate EBITDA Budget for the Company
and its Subsidiaries as determined by the Committee.
"Dues Added" means the added memberships dues including but not limited to new
members, transfers, category upgrades, and upgrades to Society and/or Signature
Gold as determined by the Committee. The Committee at its sole discretion may
exclude dues added from special promotions or offerings.
“Dues Lost” means the lost memberships dues including but not limited to
resignation, write offs, or outgoing relocations as determined by the Committee.
"EBITDA" means earnings before interest, taxes, depreciation and amortization.
EBITDA may be adjusted by the Committee at its sole discretion for certain
items, including without limitation impairments and write-offs, changes in
interest rate cap agreements, gains or losses due to discontinued or divested
operations, other similar events or other non-recurring events.
“EBITDA Performance" means the EBITDA achieved for each Club and the Company as
determined by the Committee. EBITDA Performance will be based on pre-bonus
expenses.
“Golf Revenue” for a public golf course means the gross revenue obtained from
all golf related activities at each public course.
"Incentive Potential" means the maximum percentage of Actual Eligible Earnings
the Participant may receive in an Award. The Incentive Potential is listed in
the Participant’s offer letter, as may be modified from time-to-time by the
Committee at its sole discretion.
"Net Dues Performance" means the aggregate amount (whether positive or negative)
by which the gross Dues Added exceed or are offset by the aggregate amount of
Dues Lost for all dues categories. Net Dues Performance for a Region with public
golf Clubs means the amount of Golf Revenue for such Region.
"Participant" means an Employee Partner employed by the Company or a Subsidiary
who is designated by the Committee to be eligible to receive an Award.
"Region" means the group of Clubs that the Participant is responsible for
including the Participant’s home Club, if applicable, as determined by the
Committee.
"Subsidiary" means a direct or indirect subsidiary of the Company as determined
by the Committee.            
Effective: June 2012

Page 4

--------------------------------------------------------------------------------


[ex1012012corpregional_image2.gif]


2012 INCENTIVE PLAN DOCUMENT RECEIPT




By my signature, I acknowledge that:
I have received a copy of the 2012 Incentive Plan Document and understand that I
am subject to the terms and conditions of the 2012 Incentive Plan Document. I
further understand that it is my responsibility to read the 2012 Incentive Plan
Document and ask my EVP any questions that I may have.


_____________________________________
            _______________________________
Name of Employee Partner (please print)            Name of Department


_____________________________________
            ________________________________
Signature of Employee Partner                Date Signed


cc: Employee file







Page 5